Citation Nr: 0512861	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  00-16 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1971 to June 
1991.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, dated in April 1998.  In pertinent part, that decision 
denied the veteran's claim of entitlement to a rating greater 
than 10 percent for degenerative joint disease of the 
lumbosacral spine with sciatica.  The denial was duly 
appealed.

The RO, in a February 2001 rating decision, granted a 20 
percent disability rating for lumbar spine degenerative joint 
disease.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In an attempt to fulfill the VA's duty to notify and assist, 
the Board of Veterans' Appeals (Board) undertook development 
in the veteran's case in September 2002, pursuant to the 
authority granted by 38 C.F.R. §19.9(a)(2) (2002).  
Specifically, the Board obtained a VA examination in March 
2003 and requested that the identify all health care 
providers who treated the veteran's lumbosacral degenerative 
joint disease subsequent to February 2001.

Shortly thereafter, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In accord with that decision, the Board remanded 
the issues that are the subject of this decision in July 
2003.  Review of the actions performed by the Appeals 
Management Center (AMC) reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

The case has again been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected degenerative joint 
disease of the lumbar spine, currently diagnosed as 
degenerative disk disease, primarily L5-S1, is manifested by 
no more than moderate limitation of motion, moderate symptoms 
of intervertebral disc syndrome, forward flexion greater than 
30 degrees, and no incapacitating episodes. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an October 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence was to be provided by him and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 18 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the October 2004 VCAA 
notice was provided to the veteran long after the initial 
adjudication of his claim in November 1999.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 18 Vet. App. at 420-421.  In this case, however, 
it is obvious that the RO could not have provided the VCAA 
notice prior to the initial adjudication because that 
adjudication took place a year prior to the enactment of the 
VCAA and the promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the October 2004 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folder in its entirety.  Thus, 
the Board finds that the veteran received the same benefit of 
the RO's full consideration of the all the evidence of 
record, as he would have received had he received the VCAA 
notice prior to initial adjudication.  Moreover, the Board 
notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board internally 
developed then remanded the matter in July 2003 to obtain 
additional records as well as provide a new VA examination.  
The AMC/RO has complied with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  It is also noted 
that the veteran's service department medical records are on 
file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2003).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  For all the foregoing reasons, the 
Board concludes that VA's duties to assist the veteran have 
also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's lumbar spine disorder was originally rated 
under Diagnostic Code (DC) 5295 for lumbosacral strain.  In 
this case, the Board notes that VA amended the rating 
criteria for diseases and injuries of the spine during the 
pendency of the veteran's appeal.  Specifically, on September 
23, 2002, a change to a particular diagnostic code (DC 5293) 
was made effective.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  Further, on September 26, 2003, changes in all spinal 
rating criteria became effective.  See 68 Fed. Reg. 51,454-
51,458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  In a precedent opinion, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran. If the amendment is more favorable, 
the Board should apply that provision to rate the disability 
for periods from and after the effective date of the 
regulatory change, and apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change. In the event that it is determined 
that the prior version is more favorable, then the Board 
should apply the former provision to periods both before and 
after the effective date of the regulatory change. See 
VAOPGCPREC 3-2000 (April 10, 1999).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, 
prior to each respective effective date, the Board may apply 
only the previous version of the rating criteria.  As of the 
effective date, the Board must apply whichever version of the 
rating criteria is more favorable to the veteran.

The old rating criteria for impairment resulting from 
lumbosacral strain provided a 10 percent disability rating 
with evidence of characteristic pain on motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2002).  A 20 percent disability required 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, and unilateral spine motion in the 
standing position.  Id.  The highest disability rating 
allowable under this DC, 40 percent, required evidence of 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of these symptoms 
with abnormal mobility on forced motion.  Id.  

With regard to limitation of motion, the old rating criteria 
provided a 10 percent disability rating for evidence of 
slight limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292 (2002).  The next higher evaluation of 20 
percent required evidence of moderate limitation of motion of 
the lumbar spine.  Id.  The highest rating allowable, 40 
percent, necessitated evidence of severe limitation of motion 
of the lumbar spine.  Id.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent disability rating 
requires evidence of forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; a combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a, DC 5237 (2004).  The next 
higher rating of 20 percent requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent 
disability rating necessitates evidence of forward flexion of 
thoracolumbar spine of 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent disability rating necessitates evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
The highest disability evaluation allowable under this 
Diagnostic Code, 100 percent, requires evidence of 
unfavorable ankylosis of the entire spine.  Id. 

As noted previously, VA regulations recognize that a part 
that becomes painful on use must be regarded as seriously 
disabled.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  
Application of the precepts enunciated in DeLuca v. Brown, 
8 Vet. App. 202 (1995), requires that problems such as pain 
on use be considered when evaluating a veteran's disability.  
Specifically, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or as a result of flare-ups.

Factual Background

The veteran contends that his service-connected lumbar spine 
disorder is productive of greater disability than the current 
20 percent disability rating indicates.  He submitted a 
statement in February 2005 noting his current symptomatology.  
He reported that he has been in constant and sometimes 
excruciating pain, but had toughed it out to maintain his 
work with the US Postal System.  He reported having multiple 
problems with his back.  These back problems affected his 
ability to work and his relations with his wife.  He noted 
that the pressure on his back was constant and drove him up a 
wall.  He believed that the cause of his back pain had never 
been properly determined.  Finally, while he asserted that no 
one seemed to want to help in evaluating his back problem 
right, he did not note that he had sought any recent 
treatment or medical care for his back.

In June 1994, the veteran was instructed in an extension 
program for his lumbosacral spine and on correct posture by 
physical therapy in order to help reduce his pain.  He 
complained of constant lower back pain, bilaterally, with 
intermittent right buttock pain and less frequent radiation 
to the right foot and toes.  He had poor posture sitting and 
standing.

In September 1997, a VA examiner noted that the veteran had 
degenerative joint disease of the spine.  He was noted to 
work in the post office, which was heavy work, but he had not 
missed work.   He had recently increased his dosage of 
ibuprofen to deal with pain.  His back pain did not radiate 
into his legs.  He did daily stretching for his back.  

On examination, he was tender at the L4 level and in the left 
sacroiliac level.  He had flexion to 95 degrees, extension to 
20 degrees, lateral flexion to 15 degrees bilaterally, and 
rotation to 10 degrees bilaterally.  Lateral movements were 
noted to be more uncomfortable than flexion and extension.

The veteran reported temporary numbness of the right third 
and fourth toes and the left second and third toes.  On 
examination, there were no areas of anesthesia in his lower 
extremities.  Reflexes bilaterally were active and equal.  On 
straight leg raising, the veteran had pain on the right after 
20 degrees, and with dorsiflexion there was pain and 
tightness in the lateral thigh and into the knee.  On the 
left he had pain at 10 degrees, in the upper buttock and 
lumbar spine.  On dorsiflexion, both of the pains seemed 
worse.

The diagnosis was degenerative joint disease of the lumbar 
spine, minimally disabling. 

The veteran was next examined by VA in April 1999.  At that 
time he reported his back was worse.  It ached constantly 
every day.  It was in the low back and radiated to either 
buttock.  He still did daily stretching and exercising.

On examination, there was a flattening of the lumbar spine.  
He had diffuse lumbar tenderness.  Straight leg raising was 
10 degrees on each side.  Flexion of the back, at different 
times, was between 10 and 30 degrees.  Extension was between 
5 and 30 degrees.  Lateral flexion varied between 10 and 30 
degrees bilaterally, and rotation was 35 degrees bilaterally.  
He had normal sensation in the lower extremities, except he 
said there was a loss of sensation at the tips of all five 
toes.  He was noted to put his shoes on at the end of the 
examination while easily flexing his back to a normal range 
of motion.  The diagnosis was degenerative joint disease 
(DJD) of the lumbar spine. 

Outpatient treatment reports, dated through July 2000, show 
complaints of low back pain with some numbness periodically 
in his toes.  He reported that he just lived with it.  He was 
also noted to need increased disability in order to retire.

The veteran was again examined by VA in February 2001.  He 
reported that his back hurt all the time with a constant 
ache.  The pain was in his lower back and at times it shot 
down both legs.  He stated that this might happen eight to 
ten times per day.  His back pain could wake him out of 
sleep, and he sometimes had problems sleeping.  Because the 
pain was constant, the examiner noted that lifting or 
twisting did not aggravate it.  The veteran worked as a mail 
handler and lifted up to 50 pounds in weight; he stated he 
could do this only because he had to feed his children.  He 
could drive without difficulty although it hurt his back and 
he had shooting pain in his legs.  He was taking ibuprofen 
for pain medication but had started taking Darvocet.  For 
fitness he walked five miles but his back hurt afterwards.

On physical examination, he had a normal gait and posture.  
He was able to walk on his heels and toes.  He got on and off 
the examination table with only moderate antalgic 
maneuvering.  Straight leg raising was carried out to 45 
degrees with either leg with subjective discomfort.  Patellar 
reflexes were equal.  In the standing position there was 
slight paraspinal muscle spasm, at 30 degrees of lateral 
flexion, 25 degrees of rotation, 20 degrees posterior 
extension, and 45 degrees anterior flexion al associated with 
marked increase in paraspinal muscle spasm.  

The examiner noted that an X-ray examination from September 
1997 showed mild early degenerative changes seen in the lower 
lumbar segments with very minimal thinning of the disc 
spaces, with no significant abnormality noted.  An April 2000 
CT scan of the lumbar spine showed degenerative changes with 
a mild congenitally narrowed bony canal, as well as diffuse 
disc bulging causing mild lateral recessed narrowing.  No 
significant neural impingement was seen in the CT scan.  In 
conclusion the examiner diagnosed degenerative joint disease 
of the lumbar spine. 

In March 2001, the veteran submitted a statement disputing 
the findings of the VA examiner and asserting his disability 
rating should be increased to 40 percent.  He noted several 
items that were not included in the VA examiner's report.  He 
reported telling the examiner that he had lost time from work 
because of his back pain.  He noted having lost over 24 days 
of work in the last year causing a reprimand for misuse of 
sick leave.  He also reported that although required to lift 
50 pounds, he tried not to lift as much as possible.  He also 
reported that he had severe muscle and nerve spasms, some of 
which brought him to his knees while at work.  He also 
reported that although his only exercise consisted of 
walking, his back still hurt even after only walking.  He 
noted that he had no to very little feeling in his right leg, 
from the hip to his toes.

The veteran was most recently examined by VA in April 2003.  
The veteran was noted to be working for the US Postal Service 
where he was a mail handler. He handled magazine materials, 
was working full-time without restrictions, and was required 
to lift 50 pounds while in the work place.  The veteran 
reported that he had not had any recent treatment for lower 
back pain nor was he taking any medications for the lower 
back.

The veteran reported chronic low back pain.  On physical 
examination of the back, the examiner found no asymmetry, 
hypertrophy, or spasm in the cervical, dorsal or lumbar 
areas. He had diffuse tenderness in the posterior aspect of 
his back extending from the cervical spine down to the dorsal 
spine down to the lumbar spine. There was no hypertrophy or 
spasm as the muscles were palpated, but he did grimace 
reporting diffuse pain. The examiner performed functional 
pain behavior tests, with a strikingly positive 5/5 
indicating non-organic pain behavior.  

The veteran was able to forward lumbar flex to 95 degrees. He 
had lumbar extension to 25 degrees. Lateral bending to 20/20 
and lateral rotation to 30/30 were performed seated. His 
seated straight leg raise was negative past 90 degrees. The 
veteran could walk his fingertips down to just above his 
ankles going between mid shin level. This was also measured 
with a goniometer.  The examiner noted a lot of pain behavior 
with supine straight leg raising beginning at 35 degrees 
bilaterally. Both lower extremities were well muscled with no 
atrophy.  This connoted significant activity.  The veteran's 
thigh circumference was 47.5 right and 48.5 cm left, measured 
10 cm above the patella.  Calf circumference was 41/41.  The 
veteran's reflexes, patellar jerks and ankle jerks were brisk 
at 2+/4+.  Sensation was intact over all dermatomes in both 
lower extremities to light touch, pin prick, vibration and 
temperature.

The examiner noted his review of the veteran's X-ray 
examinations including a March 2003 lumbosacral series that 
was essentially normal. He reviewed an April 2000 CT scan 
that he found fairly unremarkable with the exception of a 
mild bulge at L5-S1.  The interpretation by the radiologist 
was that the veteran had congenital narrowing at L3-4 with 
mild bulges at L3, 4, and 5.  He also noted a CT scan that 
suggested L3-4, L5 and L5-S1 narrowing of the spinal canal.  
He reported that there was no neural impingement but there 
was some diffuse bulging causing mild lateral recess 
narrowing.

The examiner diagnosed degenerative disk disease, primarily 
L5-S1, and non-organic pain behavior.  He found no evidence 
of organic pathology that would cause any specific 
limitation. There was pain significantly present during 
supine straight leg raising, but there should technically be 
no difference from supine straight leg raising and seated 
straight leg raising. He noted that because of the 
discrepancy, it was his opinion and conclusion that straight 
leg raising was negative and that the veteran had a normal 
musculoskeletal and neurologic exam.  He found no indication 
of joint disease in the lower back either by CT scan or by 
plane X-ray examination.  There was no evidence of weakened 
movement.  There was no evidence of fatigability or 
incoordination.  There was no listing of the spine.  There is 
no limitation of forward bending from the standing position 
and no loss of lateral motion.  There was no narrowing or 
regularity of joint spaces specifically in the lumbar spine 
not only on plane films but also on the CT scan.  The 
examiner found no abnormal mobility with volitional motion, 
noting the veteran was working on an unrestricted basis.  



Analysis 

The Board notes that relevant medical reports of record do 
not support the level of the veteran's complaints pain and 
disability produced by the his service-connected lumbar spine 
disorder.  In particular, multiple physical evaluations of 
his service-connected lumbar spine disorder have provided 
essentially negative findings.  The Board does note that X-
ray examination has shown some degenerative joint disease of 
the lumbosacral spine and degenerative disc disease; however, 
physical examination of the veteran's thoracolumbar spine 
have been essentially normal.  These examinations have 
demonstrated normal gait and stance, no apparent objective 
evidence of discomfort (including on range of motion 
testing), essentially normal range of motion, as well as 
neurologically intact lower extremities.

Without evidence of severe limitation of motion of the 
veteran's lumbar spine, a higher evaluation of 40 percent, 
pursuant to the old rating criteria, cannot be awarded 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292 (2003) (which requires evidence of severe limitation 
of motion of the lumbar spine for the grant of a 40 percent 
disability evaluation).

Without evidence of severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, a higher 
evaluation of 40 percent, pursuant to the old rating criteria 
cannot be awarded for intervertebral disc syndrome under DC 
5293.  38 C.F.R. § 4.71a, DC 5293 (2003)

Further, without evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, or unilateral in the 
standing position, a higher evaluation of 40 percent pursuant 
to the old DC 5295 is not warranted.  38 C.F.R. § 4.71a, DC 
5295 (2003).  

Without evidence of limitation of forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine, the next higher evaluation 
of 40 percent, pursuant to the new rating criteria, is not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).  

Finally, without incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the previous twelve months, a 40 percent evaluation is 
not warranted under the new rating criteria.  The Board notes 
that the rating schedule defines an incapacitating episode is 
a period of acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence of such treatment during any period of 
time under current consideration.  38 C.F.R. § 4.71a, DC 5243 
(2004).

Additionally, the Board acknowledges the veteran's complaints 
of low back pain radiating down his left leg, but examination 
of his lumbar spine has demonstrated normal gait and stance, 
no apparent objective evidence of discomfort (including on 
range of motion testing), range of motion well above the 
limitation required for the next higher rating, as well as 
neurologically intact lower extremities with normal sensation 
and reflexes.  

In light of these negative findings on evaluation, the Board 
concludes that a disability rating greater than the currently 
assigned rating of 20 percent for the veteran's service-
connected degenerative joint disease of the lumbar spine, 
based upon functional impairment, pain, and weakness that he 
experiences as a consequence of use of his low back, is not 
warranted.  The current evaluation of 20 percent more than 
adequately portrays the functional impairment (including pain 
and weakness) that the veteran experiences as a result of his 
service-connected low back disability.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DCs 5292, 5295, and 5237.

ORDER

An evaluation greater than 20 percent for degenerative joint 
disease of the lumbar spine denied.


	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


